Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 18 March 2021 for application number 17/277,664. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  3/18/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (NPL titled “Algorithm description for Versatile Video Coding and Test Model 2”).
Regarding claim 1, Chen discloses a method of decoding an image (p. 2), the method comprising: determining a position of a co-located block of a current block within a co-located picture; determining a representative motion vector of the current block by using motion information at the position of the co-located block; and deriving motion information on a sub-block included in the current block by using the representative motion vector (section 3.4.2).
Regarding claim 2, see teachings of claim 1.  Chen further discloses wherein the determining of the position of the co-located block includes: deriving a temporal motion vector used for determining the position of the co-located block (section 3.4.2).
Regarding claim 3, see teachings of claims 1-2.  Chen further discloses wherein the temporal motion vector is derived by using motion information of a neighbor block adjacent to the current block (section 3.4.2).
Regarding claim 4, see teachings of claims 1-3.  Chen further discloses wherein the adjacent neighbor block is a left neighbor block of the current block (figs. 13, 15, 16).
Regarding claim 5, see teachings of claims 1-3.  Chen further discloses wherein when the motion information of the adjacent neighbor block is not usable, the temporal motion vector is derived as a zero motion vector (section 3.4.2).
Regarding claim 6, see teachings of claims 1-3.  Chen further discloses wherein the determining of the position of the co-located block includes: determining whether or not a reference picture of the adjacent neighbor block and co-located picture is identical when the motion information of the adjacent neighbor block is usable; and when the reference pictures of the adjacent neighbor block and the co- located picture are identical, determining a motion vector of the adjacent neighbor block as the temporal motion vector (section 3.4.2).
Regarding claim 7, see teachings of claims 1-2.  Chen further discloses wherein the position of the co-located block is determined as a position calculated by moving (i.e. shifting) by the temporal motion vector from a position within the co-located picture associated with a center position of the current block (section 3.4.2).
Regarding claim 8, see teachings of claim 1.  Chen further discloses wherein in deriving the motion information of the sub-block, whether or not to derive the motion information of the sub-block is determined according to whether or not motion information at the position of the co-located block is usable (section 3.4.2).
Regarding claim 10, see teachings of claim 1.  Chen further discloses wherein the representative motion vector is derived on the basis of the motion information at the position of the co-located block (section 3.4.2).
Regarding claim 11, see teachings of claims 1 and 10.  Chen further discloses wherein when LO motion information is usable from LO and Li motion information at the position of the co-located block, an L 1 representative moti on vector of the current block is derived on the basis of the LO motion infbrmation (section 3.4.2; fig. 13).
Regarding claim 12, see teachings of claims 1 and 10.  Chen further discloses wherein when L1 motion information is usable from LO and LI1 motion information at the position of the co-located . block, an LO representative motion vector of the current block is derived on the basis of the L1 motion infonnation (section 3.4.2; fig. 13).
Regarding claim 14, see teachings of claim 1.  Chen further discloses wherein a width and a height of the sub- block are preset (section 3.4.2).
Regarding claim 15, see teachings of claim 1.  Chen further discloses wherein whether or not to perform deriving the motion information on a plurality of sub-blocks is determined on the basis of a size of the current block (section 3.4.2).
Regarding claim 16, see teachings of claims 1 and 15.  Chen further discloses wherein when a width of the current block is smaller than 8 or a height of the current block is smaller than 8, deriving the motion information on the plurality of sub-blocks is not performed (section 3.4.2).
Regarding claim 17, see teachings of claims 1-2.  Chen further discloses wherein the motion information of the sub- block is derived by using motion information at a position calculated by moving (i.e. shifting) by the temporal motion vector from a position within the co-located picture which is associated with a position of the sub-block (section 3.4.2).
Regarding claim 18, see teachings of claims 1, 15, and 17.  Chen further discloses wherein when motion information at a position calculated by moving by the temporal motion vector from a position within the co-located picture which is associated with a position of the sub- block is not usable, the motion infornation of the sub-block is determined as representative motion information of the current block (section 3.4.2).
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL titled “Algorithm description for Versatile Video Coding and Test Model 2”) in view of He et al. (US 20170289566).
Regarding claim 9, see teachings of claim 1.  Chen does not explicitly disclose wherein when a prediction mode at the position of the co-located block is one of an intra-prediction mode and a prediction mode referring to a current picture, it is determined that the motion information at the position of the co-located block is not usable.
In the same field of endeavor, He discloses wherein when a prediction mode at the position of the co-located block is one of an intra-prediction mode and a prediction mode referring to a current picture, it is determined that the motion information at the position of the co-located block is not usable (par. 109).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Chen to include the teachings of He in order to construct the list of merge candidates (He, par. 109).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL titled “Algorithm description for Versatile Video Coding and Test Model 2”) in view of Yang et al. (NPL titled “Description of Core Experiment 4 (CE4): Inter prediction and motion vector coding”).
Regarding claim 13, see teachings of claim 1.  Chen does not explicitly disclose wherein the current block refers to a first reference picture within an LO or LI reference picture list.
In the same field of endeavor, Yang discloses wherein the current block refers to a first reference picture within an LO or LI reference picture list (p. 37; fig. 1).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Chen to include the teachings of Liu in order to to find the best candidate (Yang, p. 37)

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under pre-AIA  35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 20 recites a “computer readable recording medium” which appears to cover both transitory and non-transitory embodiments. See specification, paragraph 2, which gives examples of one embodiment, may comprise one or more articles, “such as conventional wired and wireless broadband networks, or when storing image data by using a conventional storage medium.”. The “such as” is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the temporal motion vector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 does not define “the temporal motion vector”.  The examiner assumes that claim 18 is dependent of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486